Exhibit 10.16

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

(Subsidiary)

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as the same may from time to time
be amended, restated or otherwise modified, this “Agreement”) is made effective
as of the 3rd day of March, 2016 by ZAGG INTELLECTUAL PROPERTY HOLDING CO.,
INC., a Nevada corporation (the “Pledgor”), in favor of KEYBANK NATIONAL
ASSOCIATION, a national banking association, as the administrative agent under
the Credit Agreement, as hereinafter defined (the “Administrative Agent”), for
the benefit of the Administrative Agent and the Lenders, as hereinafter defined.

 

1. Recitals.

 

ZAGG Inc, a Nevada corporation (together with its successors and assigns, the
“Borrower”), is entering into that certain Credit and Security Agreement, dated
as of March 3, 2016, with the lenders from time to time party thereto (together
with their respective successors and assigns, collectively, the “Lenders” and,
individually, each a “Lender”) and the Administrative Agent (as the same may
from time to time be amended, restated or otherwise modified, the “Credit
Agreement”). The Pledgor desires that the Lenders grant to the Borrower the
financial accommodations as described in the Credit Agreement.

 

The Pledgor, a subsidiary of the Borrower whose financing is provided by the
Loans and Letters of Credit as each term is defined in the Credit Agreement,
deems it to be in the direct pecuniary and business interests of the Pledgor
that the Borrower obtain from the Lenders the Commitment, as defined in the
Credit Agreement, and the Loans and Letters of Credit provided for in the Credit
Agreement.

 

The Pledgor understands that the Lenders are willing to enter into the Credit
Agreement and grant the financial accommodations provided for in the Credit
Agreement only upon certain terms and conditions, one of which is that the
Pledgor grant to the Administrative Agent, for the benefit of the Lenders, a
security interest in the Collateral, as hereinafter defined, and this Agreement
is being executed and delivered in consideration of the Lenders entering into
the Credit Agreement and each financial accommodation granted to the Borrower by
the Lenders, and for other valuable consideration, the receipt and sufficiency
of which is hereby acknowledged.

 

2. Definitions. Except as specifically defined herein, (a) capitalized terms
used herein that are defined in the Credit Agreement shall have their respective
meanings ascribed to them in the Credit Agreement, and (b) unless otherwise
defined in the Credit Agreement, terms that are defined in the U.C.C. are used
herein as so defined. As used in this Agreement, the following terms shall have
the following meanings:

 

“Assignment” means an Assignment in the form of Exhibit A attached hereto.

 



 

 

 

“Collateral” means, collectively, all of the Pledgor’s existing and future
right, title and interest in, to and under (a) industrial designs, patents,
patent registrations, patent applications, trademarks, trademark registrations,
trademark applications, service marks, trade names, and copyright registrations
and other intellectual property or registrations, whether federal, state or
foreign, including, but not limited to, those listed on Schedule 1 hereto (as
such Schedule 1 may from time to time be amended, supplemented or otherwise
modified); (b) common law trademark rights, copyrights, rights in trade dress,
publicity, works of authorship and other unregistered copyrightable material,
improvements, and proprietary and confidential information, including, without
limitation, personal, financial, and other sensitive data, plans, know-how,
processes, formulae, algorithms and inventions; (c) renewals, continuations,
extensions, reissues and divisions of any of the foregoing; (d) rights to sue
for past, present and future infringements or any other commercial tort claims
relating to any of the foregoing; (e) licenses and all income, revenue and
royalties with respect to any licenses, whether registered or unregistered and
all other payments earned under contract rights relating to any of the
foregoing; (f) general intangibles and all intangible intellectual or similar
property of the Pledgor connected with and symbolized by any of the foregoing;
(g) goodwill associated with any of the foregoing; (h) all payments under
insurance, including the returned premium upon any cancellation of insurance
(whether or not the Administrative Agent or any Lender is the loss payee
thereof) or any indemnity, warranty or guaranty payable by reason of loss or
damage to or otherwise with respect to any of the foregoing; and (i) Proceeds of
any of the foregoing.

 

“Event of Default” means an event or condition that constitutes an Event of
Default, as defined in Section 8.1 hereof.

 

“Obligations” means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by the Borrower to the Administrative Agent, the
Swing Line Lender, the Issuing Lender or any Lender pursuant to the Credit
Agreement and the other Loan Documents, and includes the principal of and
interest on all Loans, and all obligations of the Borrower or any other Credit
Party pursuant to Letters of Credit; (b) each extension, renewal, consolidation
or refinancing of any of the foregoing, in whole or in part; (c) the commitment
and other fees, and any prepayment fees, payable pursuant to the Credit
Agreement or any other Loan Document; (d) all fees and charges in connection
with the Letters of Credit; (e) every other liability, now or hereafter owing to
the Administrative Agent or any Lender by any Company or the Pledgor pursuant to
the Credit Agreement or any other Loan Document; and (f) all Related Expenses.

 

“Proceeds” means (a) proceeds, as that term is defined in the U.C.C., and any
other proceeds, and (b) whatever is received upon the sale, exchange,
collection, or other disposition of Collateral or proceeds, whether cash or
non-cash. Cash proceeds include, without limitation, moneys, checks, and Deposit
Accounts. Proceeds include, without limitation, any Account arising when the
right to payment is earned under a contract right, any insurance payable by
reason of loss or damage to the Collateral, and any return or unearned premium
upon any cancellation of insurance.

 

“Secured Obligations” means, collectively, (a) the Obligations, (b) all
obligations and liabilities of the Companies owing to a Lender (or an entity
that is an affiliate of a then existing Lender) under Hedge Agreements, and (c)
the Bank Product Obligations owing to a Lender (or an entity that is an
affiliate of a then existing Lender) under Bank Product Agreements; provided
that Secured Obligations of a Credit Party shall not include Excluded Swap
Obligations owing from such Credit Party.

 



 2 

 

 

“USCO” means the United States Copyright Office in Washington, D.C.

 

“USPTO” means the United States Patent and Trademark Office in Alexandria,
Virginia.

 

3. Grant of Security Interest. In consideration of and as security for the full
and complete payment of all of the Secured Obligations, the Pledgor hereby
agrees that the Administrative Agent shall at all times have, and hereby grants
to the Administrative Agent, for the benefit of the Lenders, a security interest
in all of the Collateral, including (without limitation) all of the Pledgor’s
future Collateral, irrespective of any lack of knowledge by the Administrative
Agent or the Lenders of the creation or acquisition thereof.

 

4. Representations and Warranties. The Pledgor hereby represents and warrants to
the Administrative Agent and each Lender as follows:

 

4.1. The Pledgor owns all of the Collateral and, whether the same are registered
or unregistered, no such Collateral has been adjudged invalid or unenforceable.

 

4.2. The Collateral is valid and enforceable.

 

4.3. The Pledgor has no knowledge of any material claim that the use of any of
the Collateral does or may violate the rights of any Person.

 

4.4. Except for liens expressly permitted pursuant to Section 5.9 of the Credit
Agreement, the Pledgor is the sole and exclusive owner of the entire and
unencumbered right, title and interest in and to the Collateral, free and clear
of any liens, charges and encumbrances, including, without limitation, pledges,
assignments, licenses, registered user agreements and covenants by Pledgor not
to sue third Persons.

 

4.5. The Pledgor has full power, authority and legal right to pledge the
Collateral and enter into this Agreement and perform its terms.

 

4.6. The Pledgor has used, and shall continue to use, for the duration of this
Agreement, proper statutory notice in connection with its use of the Collateral,
except where the failure to do so will not have a material adverse effect on the
Pledgor.

 

5. Further Assignment Prohibited. The Pledgor shall not enter into any agreement
that is inconsistent with the Pledgor’s obligations under this Agreement and
shall not otherwise sell or assign its interest in, or grant any license or
sublicense with respect to, any of the Collateral, without the Administrative
Agent’s prior written consent. Absent such prior written consent, any attempted
sale or license is null and void.

 



 3 

 

 

6. Right to Inspect. The Pledgor hereby grants to the Administrative Agent, for
the benefit of the Lenders, and its employees and agents the right, upon prior
reasonable notice to Pledgor and during regular business hours, to visit any
location of the Pledgor or, if applicable, any other location, and to inspect
the products and quality control records relating thereto at the Pledgor’s
expense, except that no such notice shall be required upon the occurrence of an
Event of Default.

 

7. Standard Patent and Trademark Use. The Pledgor shall not use the Collateral
in any manner that would jeopardize the validity or legal status thereof. The
Pledgor shall comply with all patent marking requirements as specified in 35
U.S.C. §287. The Pledgor shall use commercially reasonable efforts to conform
its usage of any trademarks to standard trademark usage, including, but not
limited to, using the trademark symbols ®, ™, and SM where appropriate.

 

8. Events of Default and Remedies.

 

8.1. The occurrence of an Event of Default, as defined in the Credit Agreement,
shall constitute an Event of Default.

 

8.2. The Administrative Agent, for the benefit of the Lenders, shall at all
times have the rights and remedies of a secured party under the U.C.C. as in
effect from time to time, in addition to the rights and remedies of a secured
party provided elsewhere within this Agreement, any Note or any other Loan
Document, or otherwise provided in law or equity.

 

8.3. The Pledgor expressly acknowledges that the Administrative Agent, on behalf
of the Lenders, shall record this Agreement with the USCO and the USPTO, as
appropriate. Contemporaneously herewith, the Pledgor shall execute and deliver
to the Administrative Agent the Assignment, which Assignment shall have no force
and effect and shall be held by the Administrative Agent in escrow until the
occurrence of an Event of Default; provided, that, anything herein to the
contrary notwithstanding, the security interest and collateral assignment
granted herein shall be effective as of the date of this Agreement. After the
occurrence of an Event of Default, the Assignment shall immediately take effect
upon certification of such fact by an authorized officer of the Administrative
Agent in the form reflected on the face of the Assignment and the Administrative
Agent may, in its sole discretion, record the Assignment with the USCO and the
USPTO, as appropriate.

 

8.4. If an Event of Default shall occur, the Pledgor irrevocably authorizes and
empowers the Administrative Agent, on behalf of the Lenders, to terminate the
Pledgor’s use of the Collateral and to exercise such rights and remedies as
allowed by law. Without limiting the generality of the foregoing, after any
delivery or taking of possession of the Collateral, or any thereof, pursuant to
this Agreement, then, with or without resort to the Pledgor or any other Person
or property, all of which the Pledgor hereby waives, and upon such terms and in
such manner as the Administrative Agent may deem advisable, the Administrative
Agent, on behalf of the Lenders, in its sole discretion, may sell, assign,
transfer and deliver any of the Collateral, together with the associated
goodwill, or any interest that the Pledgor may have therein, at any time, or
from time to time. No prior notice need be given to the Pledgor or to any other
Person in the case of any sale of Collateral that the Administrative Agent
determines to be declining speedily in value or that is customarily sold in any
recognized market, but in any other case the Administrative Agent shall give the
Pledgor no fewer than ten days prior notice of either the time and place of any
public sale of the Collateral or of the time after which any private sale or
other intended disposition thereof is to be made. The Pledgor waives
advertisement of any such sale and (except to the extent specifically required
by the preceding sentence) waives notice of any kind in respect of any such
sale. At any such public sale, the Administrative Agent or any Lender may
purchase the Collateral, or any part thereof, free from any right of redemption,
all of which rights the Pledgor hereby waives and releases. After deducting all
Related Expenses, and after paying all claims, if any, secured by liens having
precedence over this Agreement, the Administrative Agent may apply the net
proceeds of each such sale to or toward the payment of the Secured Obligations,
whether or not then due, in such order and by such division as the
Administrative Agent, in its sole discretion, may deem advisable. Any excess, to
the extent permitted by law, shall be paid to the Pledgor, and the obligors on
the Secured Obligations shall remain liable for any deficiency.

 



 4 

 

 

9. Maintaining Collateral; Attorneys’ Fees, Costs and Expenses. The Pledgor
shall have the obligation and duty to perform all acts necessary to maintain or
preserve the Collateral, provided that the Pledgor shall not be obligated to
maintain any Collateral in the event the Pledgor determines, in the reasonable
business judgment of the Pledgor, that the maintenance of such Collateral is no
longer necessary in the Pledgor’s business. Any and all fees, costs and
expenses, of whatever kind or nature, including, without limitation, the
attorneys’ fees and legal expenses incurred by the Administrative Agent and the
Lenders in connection with the amendment and enforcement of this Agreement, all
renewals, required affidavits and all other documents relating hereto and the
consummation of this transaction, the filing or recording of any documents
(including all taxes in connection therewith) in public offices, the payment or
discharge of any taxes, attorneys’ fees, maintenance fees, encumbrances or
otherwise protecting, maintaining or preserving the Collateral, or in defending
or prosecuting any actions or proceedings arising out of or related to the
Collateral, shall be borne and paid by the Pledgor, upon demand by the
Administrative Agent and, until so paid, shall be added to the principal amount
of the Secured Obligations.

 

10. The Pledgor’s Obligation to Prosecute. Except as otherwise agreed to by the
Administrative Agent in writing, the Pledgor shall have the duty to prosecute
diligently any patent, trademark, service mark or copyright application pending
as of the date of this Agreement or thereafter until the Secured Obligations
shall have been paid in full, to file and prosecute opposition and cancellation
proceedings and to do any and all acts that are necessary or desirable to
preserve and maintain all rights in the Collateral, including, but not limited
to, payment of any maintenance fees. Any expenses incurred in connection with
the Collateral shall be borne by the Pledgor. The Pledgor shall not abandon any
Collateral without the prior written consent of the Administrative Agent, unless
such abandonment will not have a material adverse effect on the Pledgor or such
abandonment is in connection with the abandonment of a product or product line.

 



 5 

 

 

11. Administrative Agent’s Right to Enforce. The Pledgor shall have the right to
bring any opposition proceeding, cancellation proceeding or lawsuit in its own
name to enforce or protect the Collateral. The Administrative Agent, on behalf
of the Lenders, shall have the right, but shall have no obligation, to join in
any such action. The Pledgor shall promptly, upon demand, reimburse and
indemnify the Administrative Agent and the Lenders for all damages, reasonable
costs and expenses, including attorneys’ fees, incurred by the Administrative
Agent and the Lenders in connection with the provisions of this Section 11, in
the event the Administrative Agent, on behalf of the Lenders, elects to join in
any such action commenced by the Pledgor.

 

12. Power of Attorney. The Pledgor hereby authorizes and empowers the
Administrative Agent, on behalf of the Lenders, to make, constitute and appoint
any officer or agent of the Administrative Agent as the Administrative Agent may
select, in its exclusive discretion, as the Pledgor’s true and lawful
attorney-in-fact, with the power to endorse, after the occurrence of an Event of
Default, the Pledgor’s name on all applications, documents, papers and
instruments necessary for the Administrative Agent, on behalf of the Lenders, to
use the Collateral, or to grant or issue any exclusive or nonexclusive license
under the Collateral to any third party, or necessary for the Administrative
Agent, on behalf of the Lenders, to assign, pledge, convey or otherwise transfer
title in or dispose of the Collateral, together with associated goodwill, to any
Person or Persons. The Pledgor hereby ratifies all that such attorney shall
lawfully do or cause to be done by virtue hereof. This power of attorney shall
be irrevocable for the life of this Agreement.

 

13. Administrative Agent’s Right to Perform Obligations. If the Pledgor fails to
comply with any of its obligations under this Agreement, the Administrative
Agent, on behalf of the Lenders, may, but is not obligated to, do so in the name
of the Pledgor or in the name of the Administrative Agent, on behalf of the
Lenders, but at the Pledgor’s expense, and the Pledgor hereby agrees to
reimburse the Administrative Agent, upon request, in full for all expenses,
including reasonable attorneys’ fees, incurred by the Administrative Agent and
the Lenders in protecting, defending and maintaining the Collateral.

 

14. Additional Documents. The Pledgor shall, upon written request of the
Administrative Agent, enter into such additional documents or instruments as may
be required by the Administrative Agent in order to effectuate, evidence or
perfect the interest of the Administrative Agent and the Lenders in the
Collateral, as evidenced by this Agreement.

 

15. New Collateral. If, before the Secured Obligations shall have been
irrevocably paid in full and the Commitment terminated, the Pledgor shall obtain
rights to any new Collateral, the provisions of this Agreement hereby shall
automatically apply thereto as if the same were identified on Schedule 1 as of
the date hereof and the Pledgor shall give the Administrative Agent prompt
written notice thereof.

 

16. Modifications for New Collateral. The Pledgor hereby authorizes the
Administrative Agent to modify this Agreement by amending Schedule 1 hereto to
include any future Collateral as contemplated by Sections 1 and 15 hereof and,
at the Administrative Agent’s request, the Pledgor shall execute any documents
or instruments required by the Administrative Agent in order to modify this
Agreement as provided by this Section 16, provided that any such modification to
Schedule 1 shall be effective without the signature of the Pledgor.

 



 6 

 

 

17. Maximum Liability of the Pledgor and Rights of Contribution. It is the
desire and intent of the Pledgor, the Administrative Agent and the Lenders that
this Agreement shall be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought. If and to the extent that the obligations of the Pledgor under this
Agreement would, in the absence of this sentence, be adjudicated to be invalid
or unenforceable because of any applicable state or federal law relating to
fraudulent conveyances or transfers, then anything in this Agreement or any
other Loan Document to the contrary notwithstanding, in no event shall the
amount of the Secured Obligations secured by this Agreement by the Pledgor
exceed the maximum amount that (after giving effect to the incurring of the
obligations hereunder and to any rights to contribution of the Pledgor from
other affiliates of Borrower) would not render the rights to payment of the
Administrative Agent and the Lenders hereunder void, voidable or avoidable under
any applicable fraudulent transfer law. The Pledgor hereby agrees that, in
connection with the payments made hereunder, the Pledgor shall have a right of
contribution from other Credit Parties, as appropriate, in accordance with
applicable law. Such contribution rights shall be waived until such time as the
Secured Obligations have been irrevocably paid in full, and the Pledgor shall
not exercise any such contribution rights until the Secured Obligations have
been irrevocably paid in full.

 

18. Notice. All notices, requests, demands and other communications provided for
hereunder shall be in writing and, if to the Pledgor, mailed or delivered to it,
addressed to it at the address specified on the signature pages of this
Agreement, if to the Administrative Agent or any Lender, mailed or delivered to
it, addressed to the address of the Administrative Agent or such Lender
specified on the signature pages of the Credit Agreement or, as to each party,
at such other address as shall be designated by such party in a written notice
to each of the other parties. All notices, statements, requests, demands and
other communications provided for hereunder shall be deemed to be given or made
when delivered (if received during normal business hours on a Business Day, such
Business Day, otherwise the following Business Day) or two Business Days after
being deposited in the mails with postage prepaid by registered or certified
mail, addressed as aforesaid, or sent by facsimile or electronic communication,
in each case of facsimile or electronic communication with telephonic
confirmation of receipt. All notices pursuant to any of the provisions hereof
shall not be effective until received.

 

19. No Waiver or Course of Dealing. No course of dealing between the Pledgor and
the Administrative Agent or any Lender, nor any failure to exercise, nor any
delay in exercising, on the part of the Administrative Agent or any such Lender,
any right, power or privilege hereunder or under any of the Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

 

20. Remedies Cumulative. Each right, power or privilege specified or referred to
in this Agreement is in addition to any other rights, powers and privileges that
the Administrative Agent or the Lenders may have or acquire by operation of law,
by other contract or otherwise. Each right, power or privilege may be exercised
by the Administrative Agent and the Lenders either independently or concurrently
with other rights, powers and privileges and as often and in such order as the
Administrative Agent and the Lenders may deem expedient. All of the rights and
remedies of the Administrative Agent and the Lenders with respect to the
Collateral, whether established hereby or by the Loan Documents, or by any other
agreements or by law shall be cumulative and may be executed singularly or
concurrently.

 



 7 

 

 

21. Severability. The provisions of this Agreement are severable, and, if any
clause or provision shall be held invalid and unenforceable in whole or in part
in any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

 

22. Modifications. This Agreement may be amended or modified only by a writing
signed by the Pledgor and the Administrative Agent. No waiver or consent granted
by the Administrative Agent and the Lenders in respect of this Agreement shall
be binding upon the Administrative Agent and the Lenders unless specifically
granted in writing, which writing shall be strictly construed.

 

23. Assignment and Successors. This Agreement shall not be assigned by the
Pledgor without the prior written consent of the Administrative Agent. This
Agreement shall be binding upon the Pledgor and the successors and permitted
assigns of the Pledgor, and shall inure to the benefit of and be enforceable and
exercisable by the Administrative Agent on behalf of and for the benefit of the
Administrative Agent and the Lenders and their respective successors and
assigns. Any attempted assignment or transfer without the prior written consent
of the Administrative Agent shall be null and void.

 

24. Entire Agreement. This Agreement integrates all of the terms and conditions
with respect to the Collateral and supersedes all oral representations and
negotiations and prior writings, if any, with respect to the subject matter
hereof.

 

25. Headings; Execution. The headings and subheadings used herein are for
convenience of reference only and shall be ignored in interpreting the
provisions of this Agreement. This Agreement may be executed by facsimile
signature, which, when so executed and delivered, shall be deemed to be an
original.

 

26. Governing Law; Submission to Jurisdiction. The provisions of this Agreement
and the respective rights and duties of the Pledgor, the Administrative Agent
and the Lenders hereunder shall be governed by and construed in accordance with
New York law. The Pledgor hereby irrevocably submits to the non-exclusive
jurisdiction of any New York state or federal court sitting in New York County,
New York, over any action or proceeding arising out of or relating to this
Agreement, any Loan Document or any Related Writing, and the Pledgor hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such New York state or federal court. The Pledgor
hereby irrevocably waives, to the fullest extent permitted by law, any objection
it may now or hereafter have to the laying of venue in any such action or
proceeding in any such court as well as any right it may now or hereafter have
to remove such action or proceeding, once commenced, to another court on the
grounds of FORUM NON CONVENIENS or otherwise. The Pledgor agrees that a final,
nonappealable judgment in any such action or proceeding in any state or federal
court in the State of New York shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

[Remainder of page intentionally left blank.]



 



 8 

 

 

JURY TRIAL WAIVER. THE PLEDGOR, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE PLEDGOR, THE
ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN
CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG
THEM IN CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT
OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Intellectual
Property Security Agreement as of the date first set forth above.

 



Address:

910 West Legacy Center Drive

Suite 500

Midvale, Utah 84047

Attention: Chief Financial Officer

 

ZAGG INTELLECTUAL PROPERTY
HOLDING CO., INC.



 

By: /s/ Randall L. Hales                                          

       Randall L. Hales

       President



 

 

 

Signature Page to

Intellectual Property Security Agreement

 

 

 

 

 

SCHEDULE 1

  

[PLEASE PROVIDE]

 



 S-1 

 

 

EXHIBIT A

FORM OF ASSIGNMENT

 

THIS DOCUMENT SHALL BE HELD BY THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE
LENDERS, IN ESCROW PURSUANT TO AND IN ACCORDANCE WITH THE PROVISIONS OF THE
INTELLECTUAL PROPERTY SECURITY AGREEMENT (THE “AGREEMENT”), DATED AS OF MARCH
[   ], 2016, EXECUTED BY ZAGG INTELLECTUAL PROPERTY HOLDING CO., INC., A NEVADA
CORPORATION (THE “PLEDGOR”), IN FAVOR OF KEYBANK NATIONAL ASSOCIATION, AS THE
ADMINISTRATIVE AGENT FOR THE LENDERS, AS DEFINED IN THE AGREEMENT (TOGETHER WITH
ITS SUCCESSORS AND ASSIGNS, THE “ADMINISTRATIVE AGENT”). BY SIGNING IN THE SPACE
PROVIDED BELOW, THE UNDERSIGNED OFFICER OF THE ADMINISTRATIVE AGENT CERTIFIES
THAT AN EVENT OF DEFAULT, AS DEFINED IN THE AGREEMENT, HAS OCCURRED AND THAT THE
ADMINISTRATIVE AGENT HAS ELECTED TO TAKE POSSESSION OF THE COLLATERAL, AS
DEFINED BELOW, AND TO RECORD THIS DOCUMENT WITH THE UNITED STATES PATENT AND
TRADEMARK OFFICE OR THE UNITED STATES COPYRIGHT OFFICE, AS APPLICABLE. UPON
RECORDING OF THIS DOCUMENT WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE OR
THE UNITED STATES COPYRIGHT OFFICE, AS APPLICABLE, THIS LEGEND SHALL CEASE TO
HAVE ANY FORCE OR EFFECT.

   



   

KEYBANK NATIONAL ASSOCIATION

as the Administrative Agent

         

By:                                                                         

Name:                                                                    

Title:                                                                      

 

ASSIGNMENT

 

WHEREAS, ZAGG INTELLECTUAL PROPERTY HOLDING CO., INC., a Nevada corporation (the
“Pledgor”), is the owner of the Collateral, as hereinafter defined;

 

WHEREAS, the Pledgor has executed an Intellectual Property Security Agreement,
dated as of March [   ], 2016 (as the same may from time to time be amended,
restated or otherwise modified, the “Agreement”), in favor of KeyBank National
Association, as the Administrative Agent for the Lenders, as defined in the
Agreement (together with its successors and assigns, the “Administrative
Agent”), pursuant to which the Pledgor has granted to the Administrative Agent,
for the benefit of the Lenders, a security interest in the Collateral as
security for the Secured Obligations, as defined in the Agreement;

 

WHEREAS, the Agreement provides that the security interest in the Collateral is
effective as of the date of the Agreement; and

 



 E-1 

 

 

WHEREAS, the Agreement provides that this Assignment shall become effective upon
the occurrence of an Event of Default, as defined in the Agreement, and the
Administrative Agent’s election to take actual title to the Collateral;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound hereby, the
Pledgor, its successors and assigns, subject to the limitations stated in the
paragraph immediately following, does hereby transfer, assign and set over unto
the Administrative Agent, for the benefit of the Lenders, and their respective
successors, transferees and assigns, all of the Pledgor’s existing and future
right, title and interest in, to and under (a) patents, patent registrations,
patent applications, trademarks, trademark registrations, trademark
applications, service marks, trade names, and copyright registrations, whether
federal, state or foreign; (b) common law trademark rights, copyrights,
improvements and inventions; (c) renewals, continuations, extensions, reissues
and divisions of any of the foregoing; (d) rights to sue for past, present and
future infringements or any other commercial tort claims relating to any of the
foregoing; (e) all licenses and all income, revenue and royalties with respect
to any licenses, whether registered or unregistered, and all other payments
earned under contract rights, relating to any of the foregoing; (f) all general
intangibles and all intangible intellectual or similar property of the Pledgor
connected with and symbolized by any of the foregoing; (g) goodwill associated
with any of the foregoing; (h) all payments under insurance, including the
returned premium upon any cancellation of insurance, (whether or not the
Administrative Agent or any Lender is the loss payee thereof) or any indemnity,
warranty or guaranty payable by reason of loss or damage to or otherwise with
respect to any of the foregoing; and (i) Proceeds of any of the foregoing
(collectively, the “Collateral”), including, but not limited to, the Collateral
listed on Schedule 1 hereto that is (i) registered in the United States
Copyright Office in Washington, D.C., or (ii) registered in the United States
Patent and Trademark Office in Alexandria, Virginia or that is the subject of
pending applications in the United States Patent and Trademark Office.

 

This Assignment shall be effective only upon certification of an authorized
officer of the Administrative Agent, as provided above, that (a) an Event of
Default, as defined in the Agreement, has occurred, and (b) the Administrative
Agent, on behalf of the Lenders, has elected to take actual title to the
Collateral.

 

IN WITNESS WHEREOF, the undersigned has caused this Assignment to be executed by
its duly authorized officer on March [    ], 2016.

 



 

ZAGG INTELLECTUAL PROPERTY

HOLDING CO., INC.

 

By:                                                                       

Name:                                                                  

Title:                                                                    

 

 

E-2



 

